DETAILED ACTION
In response to communications filed 15 March 2022, claims 1, 5, 8-9, and 12 are amended per applicant’s request. Claims 1-12 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Claim Objections,” filed 15 March 2022, with respect to claims 1, 5, 8-9, and 12 have been fully considered and are persuasive.  The objection of claims 1, 5, 8-9, and 12 has been withdrawn. 
Applicant’s arguments, see “Claim Rejections Under 35 U.S.C. § 112,” filed 15 March 2022, with respect to claims 5-12 have been fully considered but are not persuasive.  Applicant argues that Fig. 2-3 and paragraphs [0021]-[0036] of the specification show adequate structure of the tracking integration system to perform the claimed functions. However, these arguments are not persuasive, because applicant has not identified an algorithm (e.g., the necessary steps and/or flowcharts) to perform the claimed functions at issue; see MPEP § 2161.01(I).
Applicant’s arguments, see “Claim Rejections Under 35 U.S.C. § 103,” filed 15 March 2022, with respect to claims 1, 5, and 9 have been fully considered but are not persuasive.  
On page 10, applicant argues that Barday does not teach at least one generalized object.
However, the first data asset of Barday is only relative to computerized data. In amended claim 1, the at least one generalized object comprising one or more of a person, an item, a digital asset, and a virtual object, obviously, the at least one generalized object include actual and virtual objects and is more than just computerized data.

However, these arguments are not persuasive, because the generalized object, as recited, is not limited to include actual and virtual objects as argued. Claims 1, 5, and 9 recite “at least one generalized object comprising one or more of a person, an item, a digital asset, and a virtual object” (emphasis added), where only one of the features recited is required. Applicant concedes that Barday teaches computerized data (see Remarks, page 10, lines 5-6). Computerized data is an item, a digital asset, and/or a virtual object; therefore, Barday teaches the limitations at issue.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
claim 5: “input unit configured to input . . . and control”
claim 9: “tracking integration device is configured to: acquire . . . extract . . . receive . . . and query”
claim 11: “tracking integration device is further configured to: establish . . . query . . . extract . . . collect”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
                               
Claim Objections
Claims 2, 6, and 10 are objected to because of the following informalities: “the generalized objects” lacks antecedent basis and should be --the at least one generalized object-- (claim 2, line 2).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 5-12, the claim limitations identified in paragraph [14] invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the disclosure does not provide adequate structure to perform the claimed functions. Therefore, the specification does not demonstrate that applicant has made an invention that achieves the full scope of the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	
	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5-12, the claim limitations identified in paragraph [14] invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The limitations at issue are directed to functions performed by software, however, the algorithm or steps/procedure for performing the computer functions are not explained in sufficient detail. The algorithm or steps/procedure taken to perform the functions must be described so that one of ordinary skill in the art would understand how the inventor intended the function to be performed; simply restating the function recited in the claim is not sufficient. See MPEP § 2161.01(I). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Barday et al. (US 2019/0050766 A1) in view of Rai et al. (US 2018/0357292 A1).

Regarding claim 1, Barday teaches a tracking integration method comprising:
acquiring at least one generalized object, the at least one generalized object comprising one or more of a person, an item, a digital asset, and a virtual object (see Barday [0072], “identify a first data asset,” where a “data asset” is a generalized object comprising “any entity that collects, processes, contains, and/or transfers data”); and
extracting position characteristics of the at least one generalized object and establishing the extracted position characteristics as a standard position model (see Barday [0075], “physical location” position characteristics are extracted and established as “inventory attributes,” i.e., a standard position model).
Barday does not explicitly teach
receiving and storing tracking information to complete integration of the tracking information; and
querying and displaying the tracking information.
However, Rai teaches
receiving and storing tracking information to complete integration of the tracking information (see Rai [0071], [0129], and [0132], “location” tracking information is received and stored); and
querying and displaying the tracking information (see Rai [0069] and [0133], “user interface can provide an illustration of at least a subset of the assets in a map”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive, store, query, and display tracking information, as taught by Rai, in combination with the techniques taught by Barday, because the “techniques can proactively provide insights on current conditions in their assets, including providing the ability to manage assets more efficiently” (see Rai [0033]).
Barday as modified teaches wherein the tracking information is of the at least one generalized object (see Rai [0129] and Barday [0072], where the location tracking information, taught by Rai, tracks the data asset taught by Barday).

Regarding claim 2, Barday as modified teaches wherein: the position characteristics of the generalized objects comprise absolute coordinates, relative coordinates, and owners (see Rai [0129], “relative location, an absolute location,” and Barday [0075] and [0077], “organization (e.g., entity) that owns and/or uses the first data asset”).

Regarding claim 3, Barday as modified teaches further comprising:
establishing a standard object model (see Barday [0070], “generating a data model”);
querying whether a new generalized object exists in the established standard object model (see Barday [0110] and [0118], the “questionnaire” queries whether a “newly discovered data asset” exists in the data model);
extracting position information of the new generalized object if the new generalized object exists in the established standard object model (see Barday [0079] and [0104], “scan one or more data structures associated with the data model to identify the one or more data inventories”);
collecting the new generalized object and updating the standard object model if the new generalized object does not exist in the established standard object model (see Barday [0118], “modifying a data model to include a newly discovered data asset”).

Regarding claim 4, Barday as modified teaches wherein: the standard object model and the standard position model are represented by data structures (see Barday [0070] and [0075]).

Regarding claim 5, Barday teaches a tracking integration device comprising:
an input unit configured to input information and control instructions for establishing a standard position model and a standard object model (see Barday [0058], where “for establishing” amounts to an intended use);
a communication unit configured to establish communication with at least one client terminal and at least one management terminal (see Barday [0058] and Fig. 2, element 208, and Fig. 1, elements 110-160);
a display unit (see Barday Fig. 2, element 210);
a processor; and a memory configured to store a plurality of instructions, which when executed by the processor (see Barday Fig. 2, elements 202 and 204),
cause the processor to:
acquire at least one generalized object, the at least one generalized object comprising one or more of a person, an item, a digital asset, and a virtual object (see Barday [0072], “identify a first data asset,” where a “data asset” is a generalized object comprising “any entity that collects, processes, contains, and/or transfers data”); and
extract position characteristics of the at least one generalized object and establish the extracted position characteristics as a standard position model (see Barday [0075], “physical location” position characteristics are extracted and established as “inventory attributes,” i.e., a standard position model).
Barday does not explicitly teach to
receive and store tracking information through the communication unit to complete integration of the tracking information; and
query and display the tracking information by the input unit and the display unit;
wherein the display unit is configured to display tracking information.
However, Rai teaches to
receive and store tracking information through the communication unit to complete integration of the tracking information (see Rai [0071], [0129], and [0132], “location” tracking information is received and stored); and
query and display the tracking information by the input unit and the display unit (see Rai [0069] and [0133], “user interface can provide an illustration of at least a subset of the assets in a map”);
wherein the display unit is configured to display tracking information (see Rai [0069] and [0133]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive, store, query, and display tracking information, as taught by Rai, in combination with the techniques taught by Barday, because the “techniques can proactively provide insights on current conditions in their assets, including providing the ability to manage assets more efficiently” (see Rai [0033]).
Barday as modified teaches wherein the tracking information is of the at least one generalized object (see Rai [0129] and Barday [0072], where the location tracking information, taught by Rai, tracks the data asset taught by Barday).

Regarding claim 6, Barday as modified teaches wherein: the memory further stores position characteristics of the generalized objects; the position characteristics of the generalized objects comprise absolute coordinates, relative coordinates, and owners (see Rai [0129], “relative location, an absolute location,” and Barday [0075] and [0077], “organization (e.g., entity) that owns and/or uses the first data asset”).

Regarding claim 7, Barday as modified teaches wherein the processor is further configured to:
establish a standard object model (see Barday [0070], “generating a data model”);
query whether a new generalized object exists in the established standard object model (see Barday [0110] and [0118], the “questionnaire” queries whether a “newly discovered data asset” exists in the data model);
extract position information of the new generalized object if the new generalized object exists in the established standard object model (see Barday [0079] and [0104], “scan one or more data structures associated with the data model to identify the one or more data inventories”);
collect the new generalized object and update the standard object model if the new generalized object does not exist in the established standard object model (see Barday [0118], “modifying a data model to include a newly discovered data asset”).

Regarding claim 8, Barday as modified teaches wherein: the standard object model and the standard position model are represented by data structures (see Barday [0070] and [0075]).

Regarding claim 9, Barday teaches a tracking integration system comprising:
a tracking integration device (see Barday [0058]);
at least one client terminal in communication with the tracking integration device; and at least one management terminal in communication with the tracking integration device (see Barday [0058] and Fig. 1, elements 110-160);
the tracking integration device comprises an input unit configured to input various information and control instructions for establishing a standard position model and a standard object model (see Barday [0058], where “for establishing” amounts to an intended use);
the tracking integration device is configured to:
acquire at least one generalized object, the at least one generalized object comprising one or more of a person, an item, a digital asset, and a virtual object (see Barday [0072], “identify a first data asset,” where a “data asset” is a generalized object comprising “any entity that collects, processes, contains, and/or transfers data”); and
extract position characteristics of the at least one generalized object and establish the extracted position characteristics as a standard position model (see Barday [0075], “physical location” position characteristics are extracted and established as “inventory attributes,” i.e., a standard position model).
Barday does not explicitly teach to
receive and store tracking information though a communication unit to complete integration of the tracking information; and
query and display the tracking information by the input unit and a display unit;
wherein the at least one client terminal is configured to input position tracking information of a generalized object to the tracking integration device; wherein the at least one management terminal is configured to obtain the position tracking information stored in the tracking integration device.
However, Rai teaches to
receive and store tracking information though a communication unit to complete integration of the tracking information (see Rai [0071], [0129], and [0132], “location” tracking information is received and stored); and
query and display the tracking information by the input unit and a display unit (see Rai [0069] and [0133], “user interface can provide an illustration of at least a subset of the assets in a map”);
wherein the at least one client terminal is configured to input position tracking information to the tracking integration device; wherein the at least one management terminal is configured to obtain the position tracking information stored in the tracking integration device (see Rai [0071], [0129], and [0132]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive, store, query, and display tracking information, as taught by Rai, in combination with the techniques taught by Barday, because the “techniques can proactively provide insights on current conditions in their assets, including providing the ability to manage assets more efficiently” (see Rai [0033]).
Barday as modified teaches wherein the tracking information is of the at least one generalized object (see Rai [0129] and Barday [0072], where the location tracking information, taught by Rai, tracks the data asset taught by Barday).

Regarding claim 10, Barday as modified teaches wherein: the tracking integration device further stores position characteristics of the generalized objects; the position characteristics of the generalized objects comprise absolute coordinates, relative coordinates, and owners (see Rai [0129], “relative location, an absolute location,” and Barday [0075] and [0077], “organization (e.g., entity) that owns and/or uses the first data asset”).

Regarding claim 11, Barday as modified teaches wherein the tracking integration device is further configured to:
establish a standard object model (see Barday [0070], “generating a data model”);
query whether a new generalized object exists in the established standard object model (see Barday [0110] and [0118], the “questionnaire” queries whether a “newly discovered data asset” exists in the data model);
extract position information of the new generalized object if the new generalized object exists in the established standard object model (see Barday [0079] and [0104], “scan one or more data structures associated with the data model to identify the one or more data inventories”);
collect the new generalized object and update the standard object model if the new generalized object does not exist in the established standard object model (see Barday [0118], “modifying a data model to include a newly discovered data asset”).

Regarding claim 12, Barday as modified teaches wherein: the standard object model and the standard position model are represented by data structures (see Barday [0070] and [0075]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743. The examiner can normally be reached 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kristopher Andersen/Primary Examiner, Art Unit 2159